Appeal from an order granting respondent’s application, pursuant to section 1450 of the Civil Practice *950Act, to direct arbitration and denying appellant’s cross application, pursuant to sections 1450 and 1458 of said act, for a stay and a hearing. Order affirmed, with $10 costs and disbursements. It does not appear that appellant has ever sought to rescind on the ground that the contract was procured by fraud, nor does appellant seek such relief now. Nolan, P. J., Murphy, Ughetta and Hallinan, JJ., concur; Kleinfeld, J., dissents and votes to reverse the order and to deny respondent’s application and to grant appellant’s cross application on the ground that appellant is first entitled to a hearing and a determination on the issue as to the validity of the contract at its inception.